DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schnall’289 (USPN 6,916,289 – previously cited) in view of Goor et al.’205 (USPN 6,319,205  – previously cited) further in view of Matlock’210 (US Pub No. 2009/0234210  – previously cited).
Regarding claims 1 and 10, Figures 8a-8c, 9, and 10a-10c of Schnall’289 disclose a support tool which is to be attached to a finger of a subject, and which is used for supporting acquisition of a physiological parameter of the subject (see ABSTRACT), the support tool comprising: a support member that is to be placed on a first side of the finger (Figure 8, housing 32a, col. 6, lines 55-57); a bag member that is to be placed on a second side of the finger that is opposite to the first side (Figure 8a, bag member 35b formed by first portion 32b and second portion 34b, col. 6, lines 57-60); a fluid passage that communicates with an interior of the bag member (Figure 8a, fluid passages 38; furthermore, col. 6, lines 12-16 teach that a refill port, as shown in Figure 1, could be added to the support tool to provide fluid to the interior of the bag member); and a band portion that is configured to constrain the bag member to the finger (Figure 8b, band members 39a and 39b, col. 6, line 65 – col. 7, line 2); wherein a sensor used for acquiring the physiological parameter is placed at least one of between the finger and the support member, and between the finger and the bag member (Figure 1 shows a sensor 6a,6b between the finger and the support member, and col. 5, lines 64-67 disclose that the sensor portions have been omitted from some figures for simplification purposes), the support member includes a support portion and a bendable hinge portion that connects the support portion to the bag member (Figure 8b, bendable hinge portion 32c couples support portion 32a to a first portion 32b of the bag member, col. 6, lines 55-57), and the support portion 32a, the bendable hinge portion 32c, and the first portion of the bag member 32b are integrally formed (col. 6, lines 55-57). When the support tool is attached to the finger and the outer membrane 36b of Schnall’289 is compressed, bag member/chamber 35b is inflated, and the finger is pressed in a single direction, the single direction being from the second side to the first side.
Schnall’289 discloses all of the elements of the current invention, as discussed above, except for the first portion (32b) and second portion (34b) of the bag member being welded together. Schnall’289 discloses that the first portion and second portion are joined together, but fails to explicitly disclose how they are joined together. Goor et al.’205 teaches that a deformable membrane (such as the second portion 34b of Schnall’289) may be secured to a support tool (such as the first portion 32b of Schnall’289) via welding (col. 14, lines 12-23). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have welded the second portion of the bag member of Schnall’289 to the first portion of the bag member of Schnall’289 as Goor et al.’205 teaches that this is one way to secure the components of the bag member to each other. Schnall’289 requires its first portion and second portion to be joined together, but fails to provide details of how they are joined together, and Goor et al.’205 teaches that welding is one manner in which they may be joined. The modification to Schnall’289 in view of Goor et al.’205 would merely be combining prior art elements according to known methods to yield predictable results.
Schnall’289 in view of Goor et al.’205 discloses all of the elements of the current invention, as discussed above, except for the support member and the first portion of the bag member being made of resin material. Schnall’289 discloses that its support member and first portion of the bag member are made of a rigid plastic material (col. 4, lines 26-29), but fails to disclose that the rigid plastic material is a resin material. Matlock’210 teaches that a hinged, bendable medical finger sensor may be constructed from resin material (section [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used one of the resin materials taught by Matlock’210 as the rigid plastic material of Schnall’289 as it would merely be combining prior art elements according to known methods to yield predictable results. Schnall’289 requires a rigid plastic material for its support member, but fails to provide details of the rigid plastic material, and Matlock’210 provides examples of several rigid resin materials that are capable of being used to create a support member and bag member of a hinged, bendable medical finger sensor like the one taught by Schnall’289.
Regarding claims 2, 12, and 15, Figure 8a of Schnall’289 shows that the first portion of the bag member is integral with the support member. As the hinge portion is integral with the support member, and the support member is integral with the first portion of the bag member, the first portion of the bag member is also integral with the hinge portion. While Schnall’289 does not explicitly state that these integral components are molded integrally, Official notice is being taken that it is well known in the art to create an integral structure via a molding procedure (see, for example, section [0066] of Jenkins et al.’716 – US Pub No. 2009/0269716, and [0057] of Heyman’267 – US Pub No. 2015/0190267).
Regarding claim 3, Figure 8b of Schnall’289 shows that the second portion 34b is thinner than the first portion 32b.
Regarding claim 4, Schnall’289 shows that the band portion 39a is joined to the bag member and fixable to the support member. Schnall’289 fails to disclose that the band portions are molded integrally with the bag member. Matlock’210 teaches a band portion for its finger sensor (band portion 66 of Figures 2A and 2B), wherein the band portion is integral with one component to which it is attached (section [0059]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have integrated the band portion of Schnall’289 with the first portion of the bag member as it would merely be applying a known technique (integrating a band portion with a sensor frame, as taught by Matlock’210) to improve a similar device in the same way (integrating the band portion with the first portion of the bag member would create a secure attachment of the band portion to the first portion of the bag member). Schnall’289 requires its band portion to be attached to the first portion of the bag member, but fails to describe how it is attached to the first portion of the bag member. Matlock’210 provides a teaching of how the two components could be combined (by being formed integrally). As noted above, Official notice is being taken that it is well known in the art to create an integral piece via a molding procedure.
Regarding claim 5, Schnall’289 in view of Goor et al.’205 further in view of Matlock’210 discloses a band portion that is attached to the first portion of the bag member. The combination fails to teach a band portion that is separate from the support member and the bag member. Matlock’210 discloses that a similar band portion may either be attached to a finger sensor frame, or completely separate from the finger sensor frame (sections [0059-0060], see Figure 3, band portion 70). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the band portion of Schnall’289 to be similar to the separate band portion 70 of Matlock’210 as it would merely be the simple substitution of one known band element for another to obtain predictable results.
Regarding claim 6, Figures 8b and 8c of Schnall’289 disclose that the support member has a pair of side walls between which a part of the finger is to be placed.
Regarding claim 7, Schnall’289 discloses that a support tool of a different embodiment may include an adhesive surface placed on a surface of at least one of a support member and a bag member, the surface being configured to face the finger (col. 10, lines 25-36). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the embodiment of Schnall’289 shown in Figures 8a-8c to also include an adhesive surface configured to face the finger, as taught by Schnall’289, as it would help to further secure the subject’s finger within the support tool.
Regarding claim 8, Figures 8b and 8c of Schnall’289 show that a concave portion is formed on a surface of the support member, the surface being configured to face the finger.
Regarding claims 11 and 14, as the hinge portion of Schnall’289 is integral with the first portion of the bag member, the hinge portion is continuous with a portion of the bag member.
Regarding claims 13 and 16, Figures 8b and 8c of Schnall’289 show that the band portion is fixed on a surface of the side walls that is configured to face away from the finger.
Regarding claims 18 and 20, Figures 8a-8c of Schnall’289 show that one of the bag member and the support member is configured to be disposed on a pad side of the finger, and the other one of the bag member and the support member is configured to be disposed on a nail side of the finger, opposite to the pad side (see also Figure 1).
Regarding claims 21-24, the support tool of Schnall’289, as shown in Figures 8a-8c, is capable of being attached to a finger such that either the bag member is in contact with a nail side of the finger and the support portion is in contact with a pad side of the finger, or the bag member is in contact with a pad side of the finger and the support portion is in contact with a nail side of the finger.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schnall’289 in view of Goor et al.’205 further in view of Matlock’210, as applied to claim 1, further in view of Wang’834 (US Pub No. 2014/0323834).
Schnall’289 in view of Goor et al.’205 further in view of Matlock’210 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the support member defining an opening extending through a wall of the support member through which a part of the finger is seen when the support member is attached to the finger.
Wang’834 teaches a finger sensor support tool (see Figures 5 and 6), wherein a support member of the support tool includes a see-through window (Figure 6, top clamp is the support member, see-through window 13). The see-through window allows the position of the finger to be seen while the support tool is attached to the finger, thus allowing a user of the support tool to adjust the position of the finger to ensure that all measurements are taken with the finger in the same position as previous measurements. Wang’384 further discloses that this secures the accuracy of the measurements (see ABSTRACT, sections [0013] and [0026]). It is noted that in order for the support member to include a see-through window, the support member must include an opening extending through a wall of the support member (the opening that the window occupies).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the support member of Schnall’289 to include an opening extending through a wall of the support member, the opening including a see-through window, since Wang’834 teaches that this would allow a user of the support tool to ensure that the finger is placed in the same position for all measurements, thus providing more accurate measurement results over time.

Response to Arguments
Applicant’s amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101. Applicant’s arguments with respect to the prior art rejections of the claims have been considered and are not persuasive. Applicant argues that Schnall’s support tool is configured to press a finger in multiple directions. The Examiner respectfully disagrees given the current language of the claims. As written, the claims require the inflation of the bag member to cause the finger to be pressed in a single direction, wherein the Applicant then further defines the single direction as being “from the second side to the first side”. The single bag member 35b of Schnall, when inflated, causes the finger to be pressed in a single direction, that single direction being from the second side to the first side. In the annotated drawing of Figure 8c provided by the Applicant in the remarks, each of the arrows alleging to show the direction of pressure placed onto the finger by bag member 35b is in a direction from a second side to a first side. Because each of the arrows presses the finger in a direction from a second side to a first side, this is considered as a single direction (as defined by the claim). Even in Applicant’s own drawings, inflation of the bladder shown in Figure 4A would result in pressure being applied to the curved finger from different directions (due to the fact that the finger is curved and makes contact with the bag member at more than just one point on the finger). Regarding the pressure applied to the finger by the secondary bag member of Schnall, it is noted that the claim does not preclude a second bag member from applying pressure to the figure. The claim merely provides a limitation regarding the one recited bag member. If Applicant were to somehow amend the claim such that when in use, the support tool as a whole causes the finger to be pressed in a single direction, the single direction being from the second side to the first side, Applicant’s argument regarding the single direction may be deemed persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morimura et al.’075 (US Pub No. 2017/0014075 – previously cited) teaches an inflatable bag member that applies uniform pressure to a finger within a support tool, the inflatable bag member causing the finger to be pressed in only a single direction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791